CECIL, District Judge.
The plaintiffs in this case'filed a complaint to recover from the Government excessive income taxes paid erroneously for the years 1948 and 1949.
The question arises in this case as to whether or not money paid by a church to a preacher in lieu of a parsonage furnished to the preacher, which is actually owned or rented by the church, shall be returned as gross income .
The facts are substantially stated in a stipulation of counsel for the respective parties. In addition to those facts, the Court finds that the Brookwood Presbyterian Church and the National Board of Missions of the Presbyterian Church of the United States of America, were *959unable to find or rent a parsonage for the plaintiff and his wife, for the reason that none was available under existing rental conditions.
Under the facts found in this case, the Court concludes that the $250 given to the plaintiffs in the year 1948 and the $1,000 given to them in the year 1949 in lieu of a parsonage, should be excluded from gross income under Section 22(b) (6) of the Internal Revenue Code, 26 U.S.C.A. § 22(b) (6).
In arriving at this conclusion, the Court follows the decision in MacColl v. United States, D.C., 91 F.Supp. 721. The Court is fully cognizant that this is a district court opinion and not binding upon this Court. The Government, however, did not appeal the case and since the conclusion is sound and logical, this Court will follow it.
By paragraphs 7 and 9 of the Stipulation of Facts it is agreed that if judgment is in favor of the plaintiffs, the parties will agree upon the amount to be put in a judgment entry in favor of the plaintiffs.
Judgment is hereby awarded to the plaintiffs in an amount that the parties agree upon as the amount of taxes overpaid.
Counsel for plaintiffs will prepare and submit to the Court a Findings of Fact and Conclusions of Law in accordance with this memorandum opinion.